OFFICE OF THE ATTORNWOENERAL   OF TEXAS
                        AUSTIN




‘1,.
 fj ‘,
v.(
,::
                                                                                 486




Department of Aqrioulture,           pago 2



5725 and 5726 of the Revised WrIl                  Statutes of 1925.    !Phasa
Artiolss read a8 folLonar

    "Art. 5’724.

          TCvery    parson,     rtrm or eorporetlon,   or
     aesooiation of persons, using or keeping for.
     use, or having      or 0Sfsring   for  dale, ~welghtu,
     scales, beams or measure8 of any kind           Inatgu-
     menta   or meohanfoal         drvloer    Ior ncllgh~g    or
    naasuring, and tools, applianess and acaoerorlrr
    connsoted with any or all of such lnstnamenta
    or measurements within this Btate, shall oans(,
    the aamo to be sealed and marked by the sealer
    of weights and measures an to their eoneat-
    neili)~, and 50 inutrumwt shall be sold for
    the purpose of weighing or meeeuring  unleee
    it ahall bear the real Of the i.n&peotor Of
   a~*&&ts       and   ~mseauF4~    as to its corrsut5eas.         ;_

     "Art.   8728.

          When any oeslgbht,noale, beam, measure of
    any kind, $natrumant or msahatioal   drvloe for ,
    weighi5g  oi measuring; a>80 rll tools and appl.G
    anow neoessary or oonneotrd with any suoh'In&ra-
    ments or madoTe haye ~bssn tested and found ‘aor-
    root by any 8ea1er a~polnted u&o? the provirionr
    of this ahagtsr, the aame may be used, kept for
    use ) offered ior sale,. sold or kept for male
     anywhere     within    fhln    W&e      for    one @oar wlthut
    being further t sated, Auy weight, aoale, beam,
    measures of every kind, instruments or 9sghauIcal
    dwloee ior wetghlng or raeasurIn$, or appl.ianosrr
    and aoowmxles oonneotsd with any or all oi '
    SUDh Instrumenta or measure* \rNeb have Men
    tested and sealed and aertifled as oorreat by
    the National Bureau of Standarde,may be kept
    for sale, aold or orfered~f~or esle wIthout
    being teeted and sealed by a #tiler under the
    provIsIonsof this ahapter, 'but all suoh
    v&Ma,   uaalee, beama msasures oi any k$nd
    Instruments or meahanloal devlase  for rsIghfri&
    or mtaaurfag~ alao all tools and appllanaes
     neooauary       oomeat~d      with   any or all     oi auoh
     Instruments or rowsmares ahall always ba
     aubjeot to Faspeation and teattng as her&n
~gartaaant of kgriaultura, Page 3



    provided, notwithstanding that the aam& have
    bean tasted and sealed, either by E soalar   ap-
    pointed under tha provisions of thla ohaptar,
    or by~the Nation.1 Bureau OS strndarde. Any
    scale, beer, or meehanloal davioa for wefghing
    or measuring, which, after  being sold, aidbe-
    for. batng uaad for weighing and maasur%ng, 18
    found nooassary to aasambla and sat upI may be      ('
    sold kept for aale or tiffsred for aala without
    first being to&ad and ~a&&d but 8uuch seal6 bus
    or measuring dsvlae for *ighLg     or measuring: k-
    fore being umd for weighing or iuaaauring, wlth-
    out the ooPilimt of tha Cds~?irdnnar, must be tart-
    sd and se&ad a8 proridad in thi8 ohaptsr.

    “Art.     5726.

          “All’ .sal.r.,  deputy . ..L.l’..   iIXQBOtOr8;
    and loaal sealer8 shall Inupaat, try and tart
    a11 walghtr, s@ala.&; beana mea8ure8 of
    lnutruments or m&mnIoal       hOa        for we&
    maaaurlng~snd al& tool8 ap~tianoar and aooeaotii8
    oonnaotaddth,any or ai1 mah Instruments or
    measurea knpt fcr the purpeaa~ of aala,        aOld pr
    uead by ang .prQoprIater, a ant, laaeas or amplctyaa
    In proving the alza quant fb?‘, riteit, area, w8i@t
    or mmrurament .M quaatlt~aa;thing:r, praduor,
    artlola for dI8trIbutAm       OF croasua~tl~, pot-
    ohaaad or of?arH-do pubtittti by auoh poraon or
    persona for sale, bira, or award, and a.8oartaia
    if the 8an1e sly horrsat., aad he ahall fraV9 the
    power to and ahall from tIma to time wel$h or'
    meauure ly4k7dg.4 or amountu ot ~QWfedftii8 or
    whsitaoavsr kia(l. kept for~tha       rpoaa 0r~8a14,
    ofisred    for    sale   OF sold   or r n the pr86eea   of.
    dalivary, in order to d.~.paIn~ whether th+ 8arm,
    aontalne the quantity or 8aomt     repraesatrrd tid
    whether they are being oa~arad for uala 01 fold
    in aacordanoa with law and may uaisa for uaa aa
    avidanoa suoh amounts of aommeditiss or aekagaa
    whloh shall,b6 fcund to oontiat&i a laau amount than
    that representad.   Ha ahall. at least oaea awh,yam,
    OF aa much oftrnsr as may ba,found MeoaBary, and
    direotad by the .Coarmia.ionar, 884 tht the weights,
    maasuras and till waighin&and   moaaurine, appantua,
    u8ad in say loaality to nbioh ha i8 asaigaad for
    the xrp0im bf inlrpaotion, ara OOrraotr     All: loeal
       sealerr
       -   _   ai rsigbta and meaauree rh+ll.._teat at
                                                    -
       leaas onae eaan year ali aoaAet3, naignt6  ana mea-
       surse of every kind and dew100 rithin any aueh
       city to whiah they are appointed, and oftenor,




            Your--puestlon~~ares




                     ~30wo uld,a plo la toy o ur
            w’sa eo nd,                        ltlr isir     rg
 :     jwi a t lrrtot the oi &       of sooh a nalrar br
       a Welghtr and laeasurwXz~8p~to~~vw.l4 hnn in tka
       oaeo ot (D. accident, far whhh fhr aompanywa8
       moldy responmiblo.”

            Rrplylng to your tirst Quo8tioa you win note thPt
tuuler Artials 8738 any impoabor may, in &b perfohluece .oi
his duties, without warrant, .mtcrr, &tointo Or Uponm
&and, building or premla~~.

           It ie our opinion and you are acivi8sd  that Uad~l:
Artiole 5736 a weighta and umtafmree  Inspector ongagod ip thm
pwformanor   of bls rrtatutory Qutimu siay enter prem.ise* aad
that he may Uo so without first emouting a waiver.

            The rule 3.81
                        stated in tho Refrtat*acUItcd the law oi
'PC*    (Seetfon 811, Cbaptetr 8, Volume I, page I%*) ar tollowm~

            wA dutiy or authority impo8ed GwciTMt@d by
       lsgielatioar enaotment earrfes with ft tba priri-
       lrge to enter land in the pass~oslon of anethw
      ror the purpose of performily; or ererolaing 8uoh
      duty or authority  in 80 far a8 the entry ie
      reasonably  neasea?lry to such prriowance or ever-
      else, if, but only 3.fall the requireraenteof the
      onaatment are f~lfilled.~

              W6 paes    to pur     seaond    queetion.       W&ile m hare held
that ltwlll       not be neaeesary for your weights and mmmre~
lnspsators     to execute    *Blvivor8, should       8uoh ~Urero         of the
typo you have handed ua be           executed,      it    Is our opln~t
ahey wU1      be entirely    wlthout       foroa   and &foot.
         ,The only p&aibls oonaidoratlon offered by the
aomp6ny lOI? the inspeatons9 promiuo to forbear tho 'pre88autlon
of a* "y k!k againat thi, company, $a the ooispany'b~m118rlon
OS entry      nto thaplant.         Thi# pom.lsaion the eomny              wm
already bound ,~bystatutov           duty    to~gieo.       Artiali 5780.       It
hsa long     been. ths   1aW that    thr    pro&m        or ~~)rtmamue      of a